

115 S290 IS: Helping Our Middle-Class Entrepreneurs Act
U.S. Senate
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 290IN THE SENATE OF THE UNITED STATESFebruary 2, 2017Mr. Udall (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a standard home office deduction.
	
 1.Short titleThis Act may be cited as the Helping Our Middle-Class Entrepreneurs Act or the HOME Act.
		2.Standard deduction for
			 business use of home
			(a)In
 GeneralSubsection (c) of section 280A of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(7)Standard home
				office deduction
						(A)In
 generalIn the case of an individual who is allowed a deduction for the use of a home office because of a use described in paragraph (1), (2), or (4), notwithstanding the limitations of paragraph (5), if such individual elects the application of this paragraph for the taxable year, such individual shall be allowed a deduction equal to the standard home office deduction for the taxable year in lieu of the deductions otherwise allowable under this chapter for such taxable year by reason of such use.
						(B)Standard home
 office deductionFor purposes of this paragraph, the standard home office deduction is the lesser of—
 (i)$1,500, or (ii)the gross income derived from the individual’s trade or business for which such use occurs.
							(C)Inflation
 adjustmentIn the case of any taxable year beginning in a calendar year after 2017, the dollar amount in subparagraph (B)(i) shall be increased by an amount equal to—
 (i)such dollar amount, multiplied by
 (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2016 for 1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded
			 to the
				nearest multiple of
				$100..
			(b)Effective
 DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.